Case 3:20-cv-02190-DMS-DEB Document 13-22 Filed 02/15/21 PageID.548 Page 1 of 5




  1   Raymond M. DiGuiseppe
      The DiGuiseppe Law Firm, P.C.
  2
      4320 Southport-Supply Road, Suite 300
  3   Southport, NC 28461
  4   Tel.: 910-713-8804
      Email: law.rmd@gmail.com
  5
  6   Michael P. Sousa
      Law Offices of Michael P. Sousa, APC
  7   3232 Governor Dr., Suite A
  8   San Diego, CA 92122
      Tel.: 858-453-6122
  9
      Email: msousa@msousalaw.com
 10
 11   Attorneys for Plaintiffs

 12
                              UNITED STATES DISTRICT COURT
 13
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
      LANA RAE RENNA, an individual;                        Case No. 3:20-cv-02190-DMS-DEB
 15   DANIELLE JAYMES, an individual;
 16   HANNAH SPOUSTA, an individual;                        DECLARATION OF PLAINTIFF
      LAURA SCHWARTZ, an individual;                        MICHAEL SCHWARTZ IN
 17
      MICHAEL SCHWARTZ, an individual;                      SUPPORT OF PLAINTIFFS’
 18   ROBERT MACOMBER, an individual;                       OPPOSITION TO DEFENDANTS’
 19   CLINT FREEMAN, an individual;                         MOTION TO DISMISS
      RICHARD BAILEY, an individual;
 20   JOHN KLIER, an individual; JUSTIN
 21   SMITH, an individual; JOHN                            Date/Time: To Be Set By Court
      PHILLIPS, an individual; PWGG, L.P., a                Time:        13A
 22   California Limited Partnership;                       Judge:       Hon. Dana M. Sabraw
 23   CHERYL PRINCE, an individual;                         Trial Date: None set
      DARIN PRINCE, an individual; NORTH                    Action Filed: 11/10/2020
 24   COUNTY SHOOTING CENTER, INC.,
 25   a California Corporation; RYAN
      PETERSON, an individual;
 26
      GUNFIGHTER TACTICAL, LLC, a
 27   California Limited Liability Company,
 28   FIREARMS POLICY COALITION,
                                            1
      DECLARATION OF PLAINTIFF MICHAEL SCHWARTZ IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-22 Filed 02/15/21 PageID.549 Page 2 of 5




  1   INC.; SAN DIEGO COUNTY GUN
      OWNERS PAC; CITIZENS
  2
      COMMITTEE FOR THE RIGHT TO
  3   KEEP AND BEAR ARMS; and
  4   SECOND AMENDMENT
      FOUNDATION,
  5
  6                          Plaintiffs,
             vs.
  7
  8   XAVIER BECERRA, in his official
      capacity as Attorney General of
  9   California; and LUIS LOPEZ, in his
 10   official capacity as Director of the
      Department of Justice Bureau of
 11   Firearms,
 12                           Defendants.
 13
 14
 15   I, MICHAEL SCHWARTZ, declare as follows:
 16          1.      I am an adult resident of the County of San Diego, California, and am
 17
      a named Plaintiff in the above matter. I have personal knowledge of the facts stated
 18
 19   herein, and if called as a witness, I could competently testify to these facts.
 20
             2.      This declaration is executed in support of Plaintiffs’ Opposition to
 21
 22   Defendants’ Motion to Dismiss.
 23          3.     I am not prohibited under state or federal law from possessing,
 24
      receiving, owning, or purchasing a firearm.
 25
 26          4.     I hold an active license to carry a concealed weapon (“CCW”) issued
 27
      by my county sheriff, after proving “good cause” and “good moral character” to
 28                                            2
      DECLARATION OF PLAINTIFF MICHAEL SCHWARTZ IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-22 Filed 02/15/21 PageID.550 Page 3 of 5




  1   my licensing authority, successfully completing a course of training on the law and
  2
      firearms proficiency under § 26165 and passing an extensive Live Scan-based
  3
  4   background check and placement into the State’s system for monitoring law

  5   enforcement contact, arrests, and criminal convictions (“Rap Back”).
  6
             5.     I am the Executive Director of Plaintiff San Diego County Gun
  7
  8   Owners PAC.
  9
             6.      I am a member and supporter of Plaintiffs FIREARMS POLICY
 10
 11   COALITION, SAN DIEGO COUNTY GUN OWNERS PAC, CITIZENS

 12   COMMITTEE FOR THE RIGHT TO KEEP AND BEAR ARMS, and SECOND
 13
      AMENDMENT FOUNDATION.
 14
 15          7.      But for California’s Handgun Ban and Defendants’ active
 16   enforcement thereof, I would purchase for self-defense and other lawful purposes a
 17
      Glock 19 Gen5 and/or Springfield Armory Hellcat, which are both handguns in
 18
 19   common use for self-defense and other lawful purposes and widely sold and
 20
      possessed outside of California.
 21
 22          8.      I would also like to self-build a handgun based on a common,
 23   commercially available platform compatible with the Glock 43 design, such as the
 24
      “SS80” available from GlockStore.com, a retailer of products based at 4770
 25
 26   Ruffner Street in San Diego, California, at https://www.glockstore.com/SS80-M-
 27
      Model, for self-defense and other lawful purposes, including sport, but cannot
 28                                            3
      DECLARATION OF PLAINTIFF MICHAEL SCHWARTZ IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-22 Filed 02/15/21 PageID.551 Page 4 of 5




  1   because California’s Handgun Ban and Defendants’ enforcement thereof bars me
  2
      from doing so under pain of criminal sanction.
  3
  4          9.      I wish to purchase the Glock 19 Gen5 because of the ambidextrous

  5   slide release. This is crucial to my gun safety training. I specifically train to be
  6
      able to use both my right hand and my left hand to safely shoot a gun for self-
  7
  8   defense purposes. If I were to shoot with my left hand using the current Glock 19
  9
      Gen3 on Defendants’ Roster, it would be very unsafe because there is no left-
 10
 11   handed slide release. Additionally, the Glock 19 Gen3 does not come with

 12   adjustable backstraps. I have unusually shaped hands and in order to get a solid
 13
      and safe grip on the gun, I need the adjustable hand straps. The Glock 19 Gen5
 14
 15   provides adjustable straps that makes it more accurate for me to shoot and safer for
 16   me to shoot.
 17
             10.     I wish to purchase the Springfield Armory Hellcat because it is a more
 18
 19   appropriate concealed carry handgun that still holds 10 rounds. I am not able to
 20
      purchase a suitable concealed carry weapon that still holds 10 rounds on
 21
 22   Defendants’ Roster.
 23          11.     Because the handguns that I seek to purchase and self-manufacture
 24
      and assemble for lawful purposes are currently excluded from Defendants’ Roster
 25
 26   of purportedly “safe” handguns, California’s Handgun Ban bars me from
 27
      purchasing and taking possession of them from a licensed retailer, who are likewise
 28                                           4
      DECLARATION OF PLAINTIFF MICHAEL SCHWARTZ IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-22 Filed 02/15/21 PageID.552 Page 5 of 5




  1   prohibited from selling it to me on pain of criminal sanction, and further bars me
  2
      from “manufacturing” or “assembling” them.
  3
  4          12.     I have no other lawful method of purchasing these handguns or these

  5   products in California.
  6
             I declare under penalty of perjury that the foregoing is true and correct.
  7
                              02/14/2021
  8          Executed on _________________.
  9
 10                                                 ____________________________
 11                                                 MICHAEL SCHWARTZ

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                     5
      DECLARATION OF PLAINTIFF MICHAEL SCHWARTZ IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
